             Case 8:21-bk-04078-CPM          Doc 7    Filed 08/10/21      Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                 www.flmb.uscourts.gov

In re:

WILSON HENRIQUE TRILHA FILHO,                                Case No. 8:21-bk-04078-CPM
                                                             Chapter 7
         Debtor.
                                              /

                              NOTICE OF APPEARANCE
                        AND REQUEST FOR SERVICE OF PAPERS

TO ALL PARTIES, PLEASE TAKE NOTICE THAT:

         The undersigned hereby files her Notice of Appearance as counsel for creditor, Central

Bank, pursuant to Bankruptcy Rules 2002 and 9007 and § 1109(b) of the Bankruptcy Code, and

respectfully requests that all notices given or required to be served in this case be served upon

the undersigned attorney at the address below:

                                      Stephanie C. Lieb, Esq.
                                     Florida Bar No. 0031806
                                        slieb@trenam.com
                                 Trenam, Kemker, Scharf, Barkin,
                                   Frye, O’Neill & Mullis, P.A.
                            101 East Kennedy Boulevard, Suite 2700
                                      Tampa, Florida 33602
                            Tel: (813) 223-7474 | Fax: (813) 229-6553

         PLEASE TAKE FURTHER NOTICE that the request for service of notice includes

notices and papers referred to in the Bankruptcy Rules and additionally includes, without

limitation, notices of any application, complaint, demand, hearing, motion, pleading or request,

formal or informal, in the above-styled bankruptcy case, whether transmitted or conveyed by

mail, telephone or otherwise (1) that affect or seek to affect in any way any rights or interests of

any creditor or party in interest in this case with respect to (a) the debtors, (b) property of the
            Case 8:21-bk-04078-CPM           Doc 7       Filed 08/10/21   Page 2 of 2




debtors’ estate, or proceeds thereof, in which the debtors may claim an interest, or (c) property or

proceeds thereof in the possession, custody, or control of others that the debtors may seek to use;

or (2) that require or seek to require any act, delivery of any property, or payment.

       The filing of this request does not constitute a waiver. All rights are reserved, including

objection to subject matter and personal jurisdiction.

       Dated: August 10, 2021.

                                              /s/ Stephanie C. Lieb
                                              STEPHANIE C. LIEB
                                              Florida Bar No. 0031806
                                              slieb@trenam.com
                                              TRENAM, KEMKER, SCHARF, BARKIN,
                                              FRYE, O’NEILL & MULLIS, P.A.
                                              101 E. Kennedy Blvd., Suite 2700
                                              Tampa, Florida 33602
                                              Tel: (813) 223-7474
                                              Attorneys for Central Bank




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 10, 2021, a true and correct copy of the foregoing
NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS was furnished
by electronically to all CB/ECF registered participants and/or U.S. Mail to Wilson Henrique
Trilha Filho, 2170 Victoria Drive, Davenport, FL 33837; Michael A. Nardella, Esq., Nardella &
Nardella, PLLC, 135 W Central Boulevard, Suite 300, Orlando, FL 32801; Carolyn R. Chaney,
Chapter 7 Trustee, PO Box 530248, St. Petersburg, FL 33747; and United States Trustee –
TPA7, Timberlake Annex, Suite 1200, 501 E Polk Street, Tampa, FL 33602.

                                              /s/ Stephanie C. Lieb
                                              Stephanie C. Lieb
